Citation Nr: 9921203	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  95-17 558	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American 
Veterans


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from March 1944 to November 1945, and who died in 
May 1993.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for the cause 
of the veteran's death is plausible. 

2.  All relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained.  

3.  The veteran's death on May 12, 1993, was due to respiratory 
arrest as a result of a stroke as a consequence of status post 
coronary artery bypass.  

4.  The veteran's service-connected psychoneurosis contributed 
substantially and materially to the cause of the veteran's death 
by materially accelerating his death.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  A disability incurred in or aggravated by service contributed 
to cause the veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 
1991); 38 C.F.R. § 3.312 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107 based upon the November 1994 statement 
submitted by William R. Bullock, M.D., a private physician.  The 
Board is satisfied that all available relevant evidence that may 
be obtained has been properly developed, and that no further 
assistance is required to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107.  

The report of a January 1986 VA psychiatric examination reflects 
that the veteran reported that he was awfully nervous.  The 
veteran indicated that he did not see a psychiatrist, but he did 
take Xanax three times a day from Dr. Bullock.  

At the time of the veteran's death service connection was in 
effect for deafness due to mastoiditis, evaluated as 100 percent 
disabling; psychoneurosis, conversion reaction, evaluated as 30 
percent disabling; and otitis media and disfiguring scar, each 
evaluated as 10 percent disabling.

The veteran's certificate of death reflects that the immediate 
cause of death was respiratory arrest as a consequence of stroke 
due to status post coronary artery bypass.  No other significant 
condition was listed, and an autopsy was not performed.  

A November 1994 letter from Dr. Bullock reflects that the veteran 
had a history of coronary artery disease, hypertensive 
cardiovascular disease, diabetes mellitus, chronic obstructive 
pulmonary disease, and arteriosclerotic vascular disease with 
cerebral insufficiency.  Following a coronary artery bypass graft 
the veteran experienced a massive cerebral vascular accident and 
died in May 1993.  Dr. Bullock notes the veteran's service-
connected disabilities, including psychoneurosis.  He indicates 
that the veteran was psychologically unable to comply with the 
demands asked of him to help him control his hypertensive 
cardiovascular disease and his diabetes mellitus.  He was unable 
to maintain a diet and exercise.  Dr. Bullock indicated that the 
psychoneurosis was indeed involved, and that the veteran's 
hypertensive cardiovascular disease and diabetes mellitus were 
aggravated because of a condition that existed during the 
veteran's active military service.  Because of his psychoneurosis 
he was unable to help himself with his illness, which became 
progressively worse and contributed to his demise.  Dr. Bullock 
indicated that he believed the veteran's psychoneurosis 
definitely contributed to the progression of his illness.  

A January 1995 opinion from a VA physician reflects that the 
veteran's claims file had been reviewed.  It indicates that the 
medical evidence does not support the claim that the veteran's 
service-connected disabilities caused his death.  

A July 1998 opinion from the chief of cardiology at a VA medical 
center reflects that the veteran's claims folder had been 
reviewed.  From the available data it was indicated that there 
was no convincing evidence that the veteran's service-connected 
disabilities were the principal or contributory cause of death.  

To establish service connection for the cause of the veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to cause death.  For a service-connected disability 
to be the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  There are primary 
causes of death which by their very nature are so overwhelming 
that eventual death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for consideration 
whether there may be a reasonable basis for holding that a 
service-connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.  

It is neither asserted nor shown that any of the veteran's 
service-connected disabilities caused his death.  Rather, it is 
asserted that his service-connected psychoneurosis contributed to 
cause his death, and that his service-connected psychoneurosis 
accelerated his death.  While the certificate of death does not 
reflect any relationship between any of the veteran's service-
connected disabilities and the cause of his death, Dr. Bullocks' 
November 1994 letter reflects that he was familiar with the 
veteran's medical history, and unequivocally indicates his belief 
that the veteran's service-connected psychoneurosis became 
progressively worse and contributed to cause the veteran's death 
by causing the veteran to be unable to comply with medical 
directives given to him by Dr. Bullock.  The opinions of the VA 
physicians reflect a belief that the veteran's service-connected 
disabilities did not cause his death and were not contributory to 
the cause of his death.  While the direct cause of the veteran's 
death, cardiovascular disease and cerebral vascular accident, 
were by their very nature so overwhelming that eventual death 
could have been anticipated irrespective of coexisting 
conditions, with consideration of Dr. Bullock's opinion, the 
evidence is in equipoise with respect to whether or not the 
veteran's service-connected psychoneurosis had a material 
influence in accelerating the veteran's death.  Therefore, in 
resolving all doubt in the appellant's behalf, service connection 
for the cause of the veteran's death is warranted, because a 
service-connected disability materially accelerated his death, 
substantially and materially contributing to his death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  



ORDER

Service connection for the cause of the veteran's death is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 


